DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 06/30/2021. 
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 06/30/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Objections
Claims 7-9 are objected to because of the following informalities:  
In claim 7, lines 16-17, change “comprising leaf spring” to “comprising a leaf spring”. 

In claim 8, line 4, change “a first side face portion that extends from the flat face portion” to “a first side face portion that extends from the first flat face portion”
second flat face portion”

In claim 9, line 2, change “The” to “the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a shield plate” in line 6. It is unclear if the recitation of “a shield plate” is referring to the same “a shield plate” recited in claim 1 line 4 or a different “shield plate”.
Claim 1 recites “the shield plate” in line 11. It is unclear if this is referring to the recitation of “a shield plate” in line 4 or line 6.

Claims 2-6 are rejected as being dependent on claim 1.

Claim 7 recites “the optical axial direction” in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claims 8-14 are rejected as being dependent on claim 7.

Claim 10 recites the limitation “the optical axial forward direction” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation “the optical axial rearward direction” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajima et al. (JP2015/210292, Translation provided) in view of Park (US 2017/0320449 A1) in further view of Mano et al. (US 2015/0327377 A1)

Regarding claim 1, Kajima et al. (hereafter referred as Kajima) teaches an imaging device (Figs. 8 and 9), comprising: 
a substrate (Kajima, Fig. 9, first circuit board 21) mounting an imaging portion (Kajima, Fig. 9, imaging element 14, Page 5, Lines 32-35); 
a lens barrel holding a lens group (Kajima, Imaging Optical Unit 13, Page, 5, Lines 30-31); 
a shield plate covering a periphery of the substrate (Kajima, Figs. 8 and 9, Shield Case 19, Page 7, Lines 1-11, Page 9, Lines 8-12); 
a shield plate comprising: 
a biasing portion comprising a leaf spring that contacts another member so as to receive a biasing force in the optical axial direction (Kajima, Figs. 8 and 9, cantilevered flexing arm portions 19v, Page 9, Lines 8-25);
a front case and a rear case to house the substrate, the lens barrel, and the shield plate (Kajima, Fig. 9, front case 11 and rear case 12, Page 5, Lines 24-25), 
However, Kajima does not teach wherein the shield plate comprising a contacting portion that contacts another member so as to prevent movement in the optical axial direction nor at least one waterproofing seal disposed between the front case and the lens barrel.

These arts are analogous since they are both related to imaging devices with a shielding plate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kajima with the method of using portions of the shield to contact the case as seen in Park to secure the shield to the housing and maintain a firm coupling state (Park, Paragraph 0086).
However, the combination of Kajima and Park does not teach at least one waterproofing seal disposed between the front case and the lens barrel.
In reference to Mano et al. (hereafter referred as Mano), Mano teaches a front case (Mano, Fig. 1, front case 11) and a rear case (Mano, Fig. 1, rear case 12) to house the substrate (Mano, Fig. 1, first circuit board 21), the lens barrel (Mano, Fig. 1, imaging optical unit 13), and the shield plate (Mano, Fig. 1, shielding case 19), and at least one waterproofing seal disposed between the front case and the lens barrel (Mano, Fig. 1, O-ring 13b, Paragraph 0048).
These arts are analogous since they are both related to imaging devices with a shielding plate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kajima and Park with the waterproofing seal as seen in Mano to prevent water from 

Regarding claim 2, the combination of Kajima, Park and Mano teaches the imaging device as set forth in claim 1 (see claim 1 analysis), wherein the shield plate comprises: 
a flat face portion that is perpendicular to the optical axial direction (Kajima, Fig. 9, The flat face portion may be the face with cantilevered flexing arm portions 19v or the opposite face closest to the lens.); and 
a side face portion that extends from the flat face portion toward the optical axial direction, covering the outside of the substrate (Kajima, Figs. 8 and 9, The side face is any face extending in the optical axis direction.).

Regarding claim 3, the combination of Kajima, Park and Mano teaches the imaging device as set forth in claim 1 (see claim 1 analysis), wherein the leaf spring is formed integrally with the shield plate (Kajima, Figs. 8 and 9, cantilevered flexing arm portions 19v, Page 9, Lines 8-25).

Regarding claim 4, the combination of Kajima, Park and Mano teaches the imaging device as set forth in claim 2 (see claim 2 analysis), wherein the leaf spring is 

Regarding claim 5, the combination of Kajima, Park and Mano teaches the imaging device as set forth in claim 1 (see claim 1 analysis), wherein the shield plate is connected electrically to a ground electropotential (Kajima, Figs. 8 and 9, Page 8, Lines 9-11, Page 8, Lines 26-30).

Regarding claim 6, the combination of Kajima, Park and Mano teaches the imaging device as set forth in claim 5 (see claim 5 analysis), further comprising: a connector (Kajima, Figs. 8 and 9 connection terminal 17 and connector 3), disposed in an optical axial rearward direction of the shield plate, supplying electric power to the imaging device (Kajima, Page 5, Lines 6-11), wherein: the shield plate is connected electrically to a ground electropotential of the connector (Kajima, Figs. 8 and 9, Page 8, Lines 9-11, Page 8, Lines 26-30).

Regarding claim 7, Kajima teaches an imaging device (Figs. 8 and 9), comprising: 
a first substrate (Kajima, Fig. 9, first circuit board 21) mounting an imaging portion (Kajima, Fig. 9, imaging element 14, Page 5, Lines 32-35); 
a second substrate mounting an electronic component (Kajima, Fig. 9, second circuit board 22, Page 5, Lines 32-40; 

a first shield plate covering a periphery of the first substrate (Kajima, Figs. 3, 8 and 9, first case member 19a (19c-19e)); 
a second shield plate covering a periphery of the second substrate (Kajima, Figs. 3, 8 and 9, second case member 19b); 
a front case and a rear case to house the first substrate, the second substrate, the lens barrel, the first shield plate, and the second shield plate (Kajima, Fig. 9, front case 11 and rear case 12, Page 5, Lines 24-25), 
wherein: the first shield plate and the second shield plate are disposed so as to not move relative to each other in the optical axial direction (Kajima, Figs. 3, 8 and 9, Page 7, Lines 1-11); 
the second shield plate has a biasing portion comprising leaf spring contacting another member so as to receive a biasing force in the optical axial direction (Kajima, Figs. 8 and 9, cantilevered flexing arm portions 19v, Page 9, Lines 8-25).
However, Kajima does not teach the first shield plate or the second shield plate has a contacting portion contacting another member so as to constrain movement in the optical axial direction, nor at least one waterproofing seal disposed between the front case and the lens barrel.
In reference to Park, Park teaches wherein the shield plate (Park, Fig. 2 and 6, electromagnetic-field shield 300, Paragraph 0065) has a contacting portion (Park, Figs. 6 and 9, board-coupling portions 330) that contacts another member (Park, Fig. 9, 
These arts are analogous since they are both related to imaging devices with a shielding plate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kajima with the method of using portions of the first shield plate to contact the case as seen in Park to secure the shield to the housing and maintain a firm coupling state (Park, Paragraph 0086).
However, the combination of Kajima and Park does not teach at least one waterproofing seal disposed between the front case and the lens barrel.
In reference to Mano et al. (hereafter referred as Mano), Mano teaches a front case (Mano, Fig. 1, front case 11) and a rear case (Mano, Fig. 1, rear case 12) to house the substrate (Mano, Fig. 1, first circuit board 21), the lens barrel (Mano, Fig. 1, imaging optical unit 13), and the shield plate (Mano, Fig. 1, shielding case 19), and at least one waterproofing seal disposed between the front case and the lens barrel (Mano, Fig. 1, O-ring 13b, Paragraph 0048).
These arts are analogous since they are both related to imaging devices with a shielding plate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kajima and Park with the waterproofing seal as seen in Mano to prevent water from entering the device. Examiner notes Kajima depicts the waterproof seal in Figure 9 but does not provide any detail. Further, while Mano does not explicitly disclose the O-ring 

Regarding claim 8, the combination of Kajima, Park and Mano teaches the imaging device as set forth in claim 7 (see claim 7 analysis), 
wherein: the first shield plate comprises: 
a first flat face portion that is perpendicular to the optical axial direction (Kajima, Fig. 9, The first flat face portion is the face closest to the lens.); and 
a first side face portion that extends from the flat face portion toward the optical axial direction, covering the outside of the first substrate (Kajima, Figs. 3, 8 and 9, Any side face of case members 19c-19e.); and 
the second shield plate comprises: 
a second flat face portion that is perpendicular to the optical axial direction (Kajima, Fig. 9, The second flat face portion is the face with cantilevered flexing arm portions 19v); and 
a second side face portion that extends from the flat face portion toward the optical axial direction, covering the outside of the second substrate (Kajima, Figs. 3, 8 and 9, Any portion of 19b extending in the optical axis direction.).

Regarding claim 9, the combination of Kajima, Park and Mano teaches the imaging device as set forth in claim 8 (see claim 8 analysis), wherein the leaf spring is formed on the second flat face portion (Kajima, Figs. 8 and 9, cantilevered flexing arm portions 19v, Page 9, Lines 8-25).

Regarding claim 10, the combination of Kajima, Park and Mano teaches the imaging device as set forth in claim 8 (see claim 8 analysis), wherein: 
the first shield plate has the contacting portion (Park, Figs. 6 and 9, board-coupling portions 330, Kajima, Figs. 3, 8 and 9, first case member 19a (19c-19e)); 
the second shield plate has the biasing portion (Kajima, Figs. 8 and 9, cantilevered flexing arm portions 19v, Page 9, Lines 8-25); and 
the first flat face portion (Kajima, Figs. 3, 8 and 9, Any side face of case members 19c-19e.) contacts an end portion (Kajima, Figs. 3, 8 and 9, Any portion of 19b extending in the optical axis direction.), in the optical axial forward direction (Kajima, Figs. 3 and 9, The forward direction is interpreted as the direction of the optical axis toward the lens.), of the second side face portion (Kajima, Figs. 3, 8 and 9, second case member 19b).

Regarding claim 11, the combination of Kajima, Park and Mano teaches the imaging device as set forth in claim 7 (see claim 7 analysis), wherein: the first shield plate and the second shield plate are connected electrically to a ground electropotential (Kajima, Figs. 8 and 9, Page 8, Lines 9-11, Page 8, Lines 26-30).

Regarding claim 12, the combination of Kajima, Park and Mano teaches the imaging device as set forth in claim 11 (see claim 11 analysis), further comprising: a connector (Kajima, Figs. 8 and 9 connection terminal 17 and connector 3), disposed in an optical axial rearward direction of the first shield plate and the second shield plate, 

Alternatively, regarding claim 8, the combination of Kajima, Park and Mano teaches the imaging device as set forth in claim 7 (see claim 7 analysis), 
wherein: the first shield plate (Kajima, Figs. 3, 8 and 9 case members 19c and 19d) comprises: 
a first flat face portion that is perpendicular to the optical axial direction (Kajima, Fig. 9, The first flat face portion is the face closest to the lens.); and 
a first side face portion that extends from the flat face portion toward the optical axial direction, covering the outside of the first substrate (Kajima, Figs. 3, 8 and 9, Any side face of case members 19c-19d.); and 
the second shield plate  (Kajima, Figs. 3, 8 and 9, case members 19b and 19e) comprises: 
a second flat face portion that is perpendicular to the optical axial direction (Kajima, Fig. 9, The second flat face portion is the face with cantilevered flexing arm portions 19v); and 
a second side face portion that extends from the flat face portion toward the optical axial direction, covering the outside of the second substrate (Kajima, Figs. 3, 8 and 9, Any side face of case members 19b and 19e)


Regarding claim 13, the combination of Kajima, Park and Mano teaches the imaging device as set forth in claim 8 (see alternative claim 8 analysis), wherein: 
the first side face portion (Kajima, Fig. 3, sub case member 19d) has a rearward extending portion that extends further in the optical axial rearward direction than the first flat face portion (Kajima, Fig. 3, main case member 19c, The first side face portion (19d) extends further in the optical axial rearward direction than the first flat face portion 19c); and 
in the second side face portion (Kajima, Fig. 3, sub case member 19e), the contacting portion (Park, Figs. 6 and 9, board-coupling portions 330, The contacting portion is considered to be an upper section of 19d and 19e including the board-coupling portions 330 of Park.) that contacts the first flat face portion is disposed at a position that is nearer to the optical axis than the rearward extending portion (Kajima, Figs. 3, 8 and 9, Unlabeled notched of  sub case member 19d and 19e contacting the first flat face portion 19c are closer to the optical axis than the rearward extending portion.).

Regarding claim 14, the combination of Kajima, Park and Mano teaches the imaging device as set forth in claim 8 (see claim 8 analysis), wherein: the first flat face portion or the second flat face portion is disposed between the first substrate and the second substrate (Kajima, Figs. 8 and 9, The first flat face portion and second flat face portion may be any side face of case members 19c-19e. Each side face extends the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/Examiner, Art Unit 2698    


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698